Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           15-JUL-2021
                                                           09:44 AM
                                                           Dkt. 3 ODAC




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Respondent/Plaintiff-Appellant,

                                vs.

                         PRECIOUS MARQUEZ,
                  Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1FFC-XX-XXXXXXX)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellee’s Application for Writ

 of Certiorari, filed on June 2, 2021, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, July 15, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins